                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

CHRISTOPHER M. HARDISON,

         Plaintiff,

v.                                                    Case No. 5:19cv418-TKW-MJF
HUBBARD, et al.,

         Defendants.
                                              /

                                       ORDER

         This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 8). No objections to the Report and Recommendation were

filed within the time allowed by Fed. R. Civ. P. 72(b)(2).

         The magistrate judge recommends that this case be dismissed due to

Plaintiff’s failure to pay the filing fee and failure to comply with court orders. The

Court is reluctant to dismiss the case on those grounds because it does not appear

that Plaintiff received the orders directing him to pay the filing fee and ordering him

to show cause for not doing so. Indeed, as noted in the Report and Recommendation,

all of the mail sent to Plaintiff by the Court was returned as undeliverable.1 See Doc.

8 at fn. 2 (referring to Docs. 4, 5, 7). However, because Plaintiff had an obligation



     1
        Interestingly, the Report and Recommendation was not returned as undeliverable even
though it was sent to the same address as the other orders.
to keep the Court apprised of his current address, his failure to do so is tantamount

to an abandonment of the case and/or a failure to prosecute, and dismissal on that

basis is warranted.

       Accordingly, it is ORDERED that this case is DISMISSED, and the Clerk

shall close the case file.

              DONE and ORDERED this 24th day of February, 2020.

                                 T. Kent Wetherell, II
                                T. KENT WETHERELL, II
                                UNITED STATES DISTRICT JUDGE




                                         2
